DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Applicants claim the amount of natural rubber being present in an amount of 30% by mass or more.  The specification discloses that the natural rubber in the rubber component (A) is preferably 30 wt% or more (p. 6, [0017]).
The examiner suggests amending to claim “…the natural rubber being contained in an amount of 30% by mass or more based on the total amount of rubber component (A)” or something to the like, to avoid possible confusion that applicants are claiming the content based on the entire rubber composition.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-213125 in view of EP 1834811, as evidenced by Otsubo (US 2021/0403684) and Nishimura (US 2012/0160574); however, for convenience, the machine translation of JP ‘125 will be cited below.
JP ‘125 exemplifies a pneumatic tire rubber composition of the following:
100 parts rubber comprising 50 parts natural rubber, 35 parts SBR, 15 parts BR, where NR is present in an amount of 50 wt% based on the rubber component, and meets applicants’ (A); 
40 parts silica and 30 parts carbon black, which meets applicants’ filler; 
20 parts aroma oil (Extract No. 4S), which meets applicants’ softening agent (C3); and 
5 parts xylitol (MP=92ºC), which is a sugar alcohol having 5 hydroxy groups and meets applicants’ (D) (Table 1, Example 2).
JP ‘125 suggests the inclusion of a plasticizer, but does not teach or suggest the inclusion of a softening agent (C1) and/or (C2), as claimed.
EP ‘811 teaches a rubber composition comprising 100 parts rubber, 5-50 parts aromatic oil, such as Extract No. 4S, identified as a low PCA oil, and 2-40 parts of a dipentene aromatic vinyl copolymer resin having a softening point of 
Therefore, one of ordinary skill in the art would have been motivated to add 2-40 phr dipentene aromatic vinyl copolymer resin to Example 2 of JP ‘125, as EP ‘811 teaches that the inclusion of a dipentene aromatic vinyl copolymer resin to a tire rubber composition comprising a low PCA aromatic oil, such as Extract No. 4S, can improve the grip performance of the tire without causing deterioration of the rolling resistance.
The SP value of tire rubbers are 8.0, 8.6 and 8.4 for NR, SBR and BR, respectfully, as evidenced by Nishimura (p. 3, [0044]).  
The dipentene aromatic vinyl copolymer of JP ‘125 is exemplified as YS Resin TO125, an aromatic modified terpene resin, which as evidenced by Otsubo has a SP value of 8.7 (p. 10, [0143]), and meets applicants’ terpene-aromatic compound based resin.
The instant specification discloses the following (p. 11, [0030]):

    PNG
    media_image1.png
    170
    576
    media_image1.png
    Greyscale

The absolute difference between the SBR and/or BR and YS resin TO125 is about 0.1-0.3, which as disclosed by the instant specification is evidence of a high affinity of the resin for the SBR and/or BR rubber.
The addition of 2-40 phr dipentene aromatic vinyl copolymer resin to Example 2 suggests a total amount of softener of 22-60 phr, the range of which overlaps with the claimed ranges of 10 parts or more (C2) and a total amount of softener of 30-55 phr, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘125 in view of EP ‘811 is prima facie obvious over instant claims 1-5, 7-9, 11, 13-16 and 18-20.
Claims 1, 6, 12 and 17 can be rejected, as claim 1 does not require the inclusion of softening agent (C1), as it can be present in 0 parts by mass.
As to claim 10, JP ‘125 exemplifies the inclusion of 3.5 phr silane coupling agent in Example 2 described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 107286401 teaches a papermaking rubber-covered roller material comprising a combination of 30-40 parts NR, 10-30 parts SBR, 10-20 parts phenolic resin, filler comprising carbon black, silica and titanium dioxide and 5-10 parts pentaerythritol; however the amount of pentaerythritol is present in a minimum of 7 phr, which is greater than the claimed amount of 1-6 phr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766